[logo.jpg]
 

 
 
Executive Services Agreement
 
December 26, 2007
 
Mr. Tom Paulsen, Non-Executive Chairman eMagin Corporation
10500 NE 8th Street, Suite 1400
Bellevue, WA 98004
 
Dear Tom:
 
Tatum, LLC (“Tatum,” “we,” or “us”) is pleased that eMagin Corporation (the
“Company,” “you” or “your”) desires to employ Mike Fowler, a member of Tatum
(the “Employee”), to serve as the interim Chief Financial Officer of the
Company. This letter along with the terms and conditions attached as Exhibit A
and any other exhibits or schedules attached hereto (collectively, the
“Agreement”) confirms our mutual understanding of the terms and conditions upon
which we will make available to you the Employee and Tatum’s intellectual
capital to the Employee for use in connection with the Employee’s employment
relationship with you.
 
Effective as of December 27, 2007, the Employee will become your employee
serving in the capacity set forth above and, if applicable, a duly elected or
appointed officer of the Company. The Employee will work on a full-time basis
and be subject to the supervision, direction and control of and report directly
to the Company’s management. While the Employee will remain a member of Tatum
and have access to Tatum’s intellectual capital to be used in connection with
the Employee’s employment relationship with you, we will have no supervision,
direction or control over the Employee with respect to the services provided by
the Employee to you.
 
You will pay directly to the Employee a salary of $24,500 a month (“Salary”). In
addition, you will reimburse the Employee for out-of-pocket expenses incurred by
the Employee to the same extent that you reimburse other senior managers for
such expenses. Such reimbursable expenses will include, but not be limited to,
mileage reimbursement at the IRS published rate in effect at the time of travel
between Portland, Oregon and Bellevue, Washington, reasonable lodging while
working outside of the greater Portland, Oregon area, and a per diem of $40
while working outside of the greater Portland, Oregon area. In addition, you
will pay directly to Tatum a fee of $10,500 a month (“Fees”). The parties
acknowledge and agree that the Salary and Fees set forth above are based upon
this Agreement having a minimum term of three months (the “Minimum Term”). In
the event you terminate this Agreement prior to the expiration of the Minimum
Term other than for the Employee’s material failure to perform the obligations
of his or her position with the Company, provided the Employee fails to cure
such breach within 10 days after receipt of written notice of such breach, you
agree that the Salary shall be retroactively increased to $1,750 a day and the
Fees shall be retroactively increased to $750 a day. You agree to pay upon the
termination of this Agreement a lump sum amount (i) to the Employee equal to the
difference between the Salary actually paid and the Salary that should have been
paid taking into account the retroactive adjustment, and (ii) to Tatum equal to
the difference between the Fees actually paid and the Fees that should have been
paid taking into account the retroactive adjustment.
 
Payments to the Employee shall be made in accordance with the Company’s standard
payroll and expense reimbursement policies. Payments to Tatum should be made in
accordance with the instructions set forth on Exhibit A at the same time
payments are made to the Employee.
 
 
1

--------------------------------------------------------------------------------


 
 
Except as specifically provided for herein, you will have no obligation to
provide the Employee with any health insurance benefits or equity or cash
bonuses. In lieu of the Employee participating in the Company-sponsored employee
health insurance plans, the Employee will remain on his or her current health
insurance plans.
 
As an employee, the Employee will be eligible for any Company employee
retirement and/or 401(k) plan and for vacation and holidays consistent with the
Company’s policy as it applies to senior management. The Employee will be exempt
from any delay periods otherwise required for vacation and holiday eligibility.
 
You will have the opportunity to make the Employee a permanent, full-time member
of Company management at any time during the term of this Agreement by entering
into another form of Tatum agreement, the terms of which will be negotiated at
such time.
 
As a condition to providing the services hereunder, we require a security
deposit in an amount equal to $35,000 (the “Deposit”), which will only be used
by us under the limited circumstances described on Exhibit A. The Deposit is due
upon the execution of this Agreement.
 
The Company will provide Tatum or the Employee with written evidence that the
Company maintains directors’ and officers’ insurance covering the Employee in an
amount reasonably acceptable to the Employee at no additional cost to the
Employee, and the Company will maintain such insurance at all times while this
Agreement remains in effect. Furthermore, the Company will maintain such
insurance coverage with respect to occurrences arising during the term of this
Agreement for at least three years following the termination or expiration of
this Agreement or will purchase a directors’ and officers’ extended reporting
period or “tail” policy to cover the Employee.
 
We appreciate the opportunity to serve you and believe this Agreement accurately
reflects our mutual understanding. We would be pleased to discuss this Agreement
with you at your convenience. If the foregoing is in accordance with your
understanding, please sign a copy of this Agreement and return it to my
attention.
 
Sincerely, Tatum, LLC
/s/ Charles R. Gottschalk
Charles R. Gottschalk Managing Partner, Pacific NW
 
Accepted and agreed: eMagin Corporation
 
 

By: /s/ Thomas Paulson               Name: Thomas Paulson               Title:
Non Executive Chairman of The Board      

                                                              
                                                                
 
 
 
 
2

--------------------------------------------------------------------------------


 
 
Exhibit A
Terms and Conditions
1.  Relationship of the Parties. The parties agree that Tatum will be serving
the Company as an independent contractor for all purposes and not as an
employee, agent, partner of, or joint venturer with the Company and that the
Employee will be serving the Company as an employee of the Company for all
purposes and not as an independent contractor.
 
2.  Payment Terms. Payments to Tatum should be made by electronic transfer in
accordance with the instructions set forth below or such alternative
instructions as provided by Tatum from time to time. Any amounts not paid when
due may be subject to a periodic service charge equal to the lesser of 1.5% per
month and the maximum amount allowed under applicable law, until such amounts
are paid in full, including assessed service charges. In lieu of terminating
this Agreement, Tatum may suspend the provision of services (including the
Employee’s services) if amounts owed are not paid in accordance with the terms
of this Agreement.
 
Bank Name: Wells Fargo, N.A.
Branch: San Francisco
Account Name: Tatum, LLC
Account Number: 4121546642
Routing Number for ACH Payments: 121000248
Swift Code: WFBIUS6S
Please reference Company name in the body of the payment.
 
3.  Deposit. If the Company breaches this Agreement and fails to cure such
breach as provided for herein, Tatum will be entitled to apply the Deposit to
its or the Employee’s damages resulting from such breach. In the event the
Deposit falls below the amount required, the Company will pay Tatum an
additional amount equal to the shortfall. Upon the expiration or termination of
this Agreement, Tatum will return to the Company the balance of the Deposit
remaining after application of any amounts to damages as provided for herein,
including, without limitation, unfulfilled payment obligations of the Company to
Tatum or the Employee.
 
4.  Termination.
 
(a)  Either party may terminate this Agreement by providing the other party a
minimum of 30 days’ advance written notice and such termination will be
effective as of the date specified in such notice, provided that such date is no
earlier than 30 days after the date of delivery of the notice. Tatum will
continue to provide, and the Company will continue to pay for, the services
until the termination effective date.
 
(b)  Tatum may terminate this Agreement immediately upon written notice to the
Company if: (i) the Company is engaged in or asks Tatum or the Employee to
engage in or ignore any illegal or unethical activity; (ii) the Employee ceases
to be a member of Tatum for any reason; (iii) the Employee becomes disabled; or
(iv) the Company fails to pay any amounts due to Tatum or the Employee when due.
For purposes of this Agreement, disability will be defined by the applicable
policy of disability insurance or, in the absence of such insurance, by Tatum’s
management acting in good faith. Notwithstanding the foregoing, in lieu of
terminating this Agreement under (ii) and (iii) above, upon the mutual agreement
of the parties, the Employee may be replaced by another Tatum member.
 
(c)  In the event that a party commits a breach of this Agreement, other than
for the reasons described in the above Section, and fails to cure the same
within 10 days following delivery by the non-breaching party of written notice
specifying the nature of the breach, the non-breaching party may terminate this
Agreement effective upon written notice of such termination.
 
(d)  The expiration or termination of this Agreement will not destroy or
diminish the binding force and effect of any of the provisions of this Agreement
that expressly, or by reasonable implication, come into or continue in effect on
or after such expiration or termination, including, without limitation,
provisions relating to payment of fees and expenses (including witness fees and
expenses), hiring the Employee, governing law, arbitration, limitation of
liability, and indemnity.
 
 
3

--------------------------------------------------------------------------------


 
5. Hiring the Employee Outside of a Tatum Agreement. During the term of this
Agreement and for the 12- month period following the termination or expiration
of this Agreement, other than in connection with this Agreement or another Tatum
agreement, the Company will not employ the Employee, or engage the Employee as
an
independent contractor. The parties recognize and agree that a breach by the
Company of this provision would result in the loss to Tatum of the Employee’s
valuable expertise and revenue potential and that such injury will be impossible
or very difficult to ascertain. Therefore, in the event this provision is
breached, Tatum will be entitled to receive as liquidated damages an amount
equal to 45% of the Annualized Compensation (as defined below), which amount the
parties agree is reasonably proportionate to the probable loss to Tatum and is
not intended as a penalty. The amount will be due and payable to Tatum upon
written demand to the Company. If a court or arbitrator determines that
liquidated damages are not appropriate for such breach, Tatum will have the
right to seek actual damages and/or injunctive relief. “Annualized Compensation”
means the equivalent of the Employee’s Salary calculated on a full-time annual
basis plus the maximum amount of any bonus for which the Employee was eligible
with respect to the then-current bonus year.
 
6.  Warranties and Disclaimers. It is understood that Tatum does not have a
contractual obligation to the Company other than to provide the Employee to the
Company and to provide the Employee access to Tatum’s intellectual capital to be
used in connection with the Employee’s employment relationship with the Company.
The Company acknowledges that any information, including any resources delivered
through Tatum’s proprietary information and technology system, will be provided
by Tatum as a tool to be used in the discretion of the Company. Tatum will not
be responsible for any action taken by the Company in following or declining to
follow any of Tatum’s or the Employee’s advice or recommendations. Tatum
represents to the Company that Tatum has conducted its standard screening and
investigation procedures with respect to the Employee becoming a member of
Tatum, and the results of the same were satisfactory to Tatum. Tatum disclaims
all other warranties, whether express, implied or statutory. Without limiting
the foregoing, Tatum makes no representation or warranty as to the services
provided by the Employee, or the accuracy or reliability of reports,
projections, certifications, opinions, representations, or any other information
prepared or made by Tatum or the Employee (collectively, the “Information”) even
if derived from Tatum’s intellectual capital, and Tatum will not be liable for
any claims of reliance on the Information or that the Information does not
comply with federal, state or local laws or regulations. The services provided
by Tatum hereunder are for the sole benefit of the Company and not any unnamed
third parties. The services will not constitute an audit, review, or
compilation, or any other type of financial statement reporting or attestation
engagement that is subject to the rules of the AICPA or other similar state or
national professional bodies and will not result in an opinion or any form of
assurance on internal controls.
 
7.  Limitation of Liability; Indemnity.
 
(a)  The liability of Tatum in any and all categories and for any and all causes
arising out of this Agreement, whether based in contract, tort, negligence,
strict liability or otherwise will, in the aggregate, not exceed the actual Fees
paid by the Company to Tatum over the previous two months’ of the Agreement. In
no event will Tatum be liable for incidental, consequential, punitive, indirect
or special damages, including, without limitation, any interruption or loss of
business, profit or goodwill. As a condition for recovery of any liability, the
Company must assert any claim against Tatum within three months after discovery
or 60 days after the termination or expiration of this Agreement, whichever is
earlier.
 
(b)  The Company agrees to indemnify Tatum and the Employee to the full extent
permitted by law for any losses, costs, damages, and expenses (including
reasonable attorneys’ fees), as they are incurred, in connection with any cause
of action, suit, or other proceeding arising in connection with the Employee’s
services to the Company.
 
8.Governing Law, Arbitration, and Witness Fees.
 
(a)  This Agreement will be governed by and construed in accordance with the
laws of the State of Georgia, without regard to conflicts of laws provisions.
 
 
4

--------------------------------------------------------------------------------


 
(b)  If the parties are unable to resolve any dispute arising out of or in
connection with this Agreement, the parties agree and stipulate that any such
disputes will be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration will be conducted in the Atlanta, Georgia office of the AAA by a
single arbitrator selected by the parties according to the rules of the AAA, and
the decision of the arbitrator will be final and binding on both parties. In the
event that the parties fail to agree on the selection of the arbitrator within
30 days after either party’s request for arbitration under this Section, the
arbitrator will be chosen by the AAA. The arbitrator may in his or her
discretion order documentary discovery but will not allow depositions without a
showing of compelling need. The arbitrator will render his or her decision
within 90 days after the call for arbitration. Judgment on the award of the
arbitrator may be entered in and enforced
by any court of competent jurisdiction. The arbitrator will have no authority to
award damages in excess or in contravention of this Agreement and may not amend
or disregard any provision of this Agreement, including this Section.
Notwithstanding the foregoing, either party may seek appropriate injunctive
relief from any court of competent jurisdiction, and Tatum may pursue payment of
undisputed amounts through any court of competent jurisdiction.
 
(c) In the event any member or employee of Tatum (including, without limitation,
the Employee to the extent not otherwise entitled in his or her capacity as an
employee of the Company) is requested or authorized by the Company or is
required by government regulation, subpoena, or other legal process to produce
documents or appear as witnesses in connection with any action, suit or other
proceeding initiated by a third party against the Company or by the Company
against a third party, the Company will, so long as Tatum is not a party to the
proceeding in which the information is sought, reimburse Tatum for its member’s
or employee’s professional time (based on customary rates) and expenses, as well
as the fees and expenses of its counsel (including the allocable cost of
in-house counsel), incurred in responding to such requests.
 
9.         Miscellaneous.
 
 
(a)  This Agreement constitutes the entire agreement between the parties with
regard to the subject matter hereof and supersede any and all agreements,
whether oral or written, between the parties with respect to its subject matter.
No amendment or modification to this Agreement will be valid unless in writing
and signed by both parties.
 
(b)  If any portion of this Agreement is found to be invalid or unenforceable,
such provision will be deemed severable from the remainder of this Agreement and
will not cause the invalidity or unenforceability of the remainder of this
Agreement, except to the extent that the severed provision deprives either party
of a substantial portion of its bargain.
 
(c)  Neither the Company nor Tatum will be deemed to have waived any rights or
remedies accruing under this Agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy. The waiver by any
party of a breach or violation of any provision of this Agreement will not
operate or be construed as a waiver of any subsequent breach of such provision
or any other provision of this Agreement.
 
(d)  Neither party will be liable for any delay or failure to perform under this
Agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.
 
(e)  The Company may not assign its rights or obligations under this Agreement
without the express written consent of Tatum. Nothing in this Agreement will
confer any rights upon any person or entity other than the parties hereto and
their respective successors and permitted assigns and the Employee.
 
(f)  The Company agrees to reimburse Tatum for all costs and expenses incurred
by Tatum in enforcing collection of any monies due under this Agreement,
including, without limitation, reasonable attorneys’ fees.
 
(g) The Company agrees to allow Tatum to use the Company’s logo and name on
Tatum’s website and other marketing materials for the sole purpose of
identifying the Company as a client of Tatum. Tatum will not use the Company’s
logo or name in any press release or general circulation advertisement without
the Company’s prior written consent.
 
 
 
5